Name: Commission Regulation (EEC) No 1251/80 of 22 May 1980 derogating, as regards the 1979/80 wine-growing year, from Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128/ 10 Official Journal of the European Communities 23 . 5 . 80 COMMISSION REGULATION (EEC) No 1251 /80 of 22 May 1980 derogating, as regards the 1979/80 wine-growing year, from Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2 ), and in particular Article 7 (6) and Article 9 (5) thereof, Whereas the quantities of alcohol contained in products delivered for distillation under the obligatory distillation of the by-products of wine-making were increased by Commission Regulation (EEC) No 2872/79 (3 ), as amended by Regulation (EEC) No 276/80 (4 ) ; whereas, in some cases, because of the size of the additional rate fixed , some producers who entered into storage contracts no longer possess a quantity of wine sufficient to fulfil the obligation deriving from Regulation (EEC) No 2872/79 ; whereas it is advisable to provide for a derogation , for this wine-growing year, from the provisions of Commis ­ sion Regulation (EEC) No 2600/79 (5 ), permitting the intervention agencies of Member States either to termi ­ nate long-term storage contracts or to cancel short ­ term storage contracts for producers and for the quan ­ tity necessary in order to comply with the said obliga ­ tion ; Whereas the extent of their obligation under Article 40 of Regulation (EEC) No 337/79 was known to producers only by the publication of Regulation (EEC) No 276/80 towards the end of the period provided for the conclusion of long-term storage contracts ; whereas it therefore appears equitable to provide that the aid shall be retained until the entry into force of this Regulation ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from the provisions of Regulation (EEC) No 2600/79 , the intervention agen ­ cies of the Member States may, at the request of the producers concerned, terminate, wholly or in part, long-term storage contracts or cancel , wholly or in part, short-term contracts in the case of producers who are subject to the obligation to distil referred to in Article 40 of Regulation (EEC) No 337/79 which applies for the 1979/80 wine-growing year. This option may be used only in the case of producers who do not possess a quantity of wine sufficient to comply with the aforesaid obligation and relates solely to the volume technically necessary in order to comply with the said obligation . 2 . For the quantity of wine in respect of which the long-term storage contract is terminated the aid shall be retained until the entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . 0 OJ No L 57, 29 . 2 . 1980 , p. 32. ( 3 ) OJ No L 324, 20 . 12 . 1979 , p. 13 . (4 ) OJ No L 30, 7 . 2 . 1980 , p. 15 . ( 5 ) OJ No L 297, 24 . 11 . 1979 , p. 15 .